DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Applicant's submission filed on 08/11/2022 has been entered. Claims 1-9,11-16,18-21 have been examined. Claims 10,17 are cancelled. 

Response to Arguments
Applicant argument#1 
 	Applicant argues that  Vandevelde does not  explicitly teach  “providing an agent to execute on one or more local computers and gather status information from the one or more local computers” as recited in claim 1. 
Examiner Response to Argument #1
Applicant relied on his argument is that the SCP of Vandevelde does not  execute on the CPV arrays that it monitors. It is simply coupled to them as opposed to being part of them – See Remarks – Page 9. 
The examiner respectfully disagrees.  Vandevelde teaches in ¶ 0041;Fig.3C that the SCPs are located on the CPV arrays. Therefore, the SCP is part of the CPV arrays. 
Also the Applicant relied on his argument is that the SCP and the components that gather data related to the CPV arrays are separate components  - See Remarks – Page 10. 
The examiner respectfully disagrees.  The claim recites  providing an agent to execute on one or more computers and the agent gathers status information from the one or more computers. 
Vandevelde teaches that a SCP is part of CPV arrays . The SCP  collects the information from the various components of the CPV arrays.  Vandevelde further teaches that the user is allowed to control some of these components remotely over the Internet from a client computing system equipped with a browser. This may also allow the user to view monitoring information including alert notification for these components. the SCPs may enable a user to obtain a complete picture of what is happening with each solar array at the site at different levels of granularity (See ¶0063&0068).  

Therefore, based on the broadest reasonable interpretation of the claim language, the examiner interprets providing an agent to execute on one or more computers and the agent gathers status information from the one or more computers as equivalent to providing an SCP (agent)  that is executed on system that include a SCP and arrays ( local computer) and the SCP (agent)  gathers information related to the components of the CPV (status information) to be sent to the backend computer. 


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application No. 61/431,270 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application. 
Support for the following limitation is lacking in the provisional application. 
The limitation of independent claim 1:“ provide an agent to execute on one or more local computers that are part of a corporate network that is separated from the Internet by at least one firewall, the firewall operating independently of the agent, wherein the agent to act as a local agent, the local agent providing a direct connection between the corporate network and a cloud-based management platform located outside of the corporate network, wherein the direct connection comprises a secure and persistent channel to facilitate cloud-based management of the one or more local computers ” is  not supported by the provisional application No. 61/431,270. Also the dependent claims lack supports in the provisional application. 
The limitation of independent claims 8,15:“ initiating a secure network connection between the one or more local computers and a cloud-based management platform, wherein the secure network connection comprises a secure and persistent channel to facilitate cloud-based management of the one or more local computers; ” is  not supported by the provisional application No. 61/431,270. Also the dependent claims lack supports in the provisional application. 
 Therefore, the examiner will consider the priority date back to the continuation application No. 13/347,352 dated on 01/10/2012.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


Claims 1, 2, 4,8,11,15,18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vandevelde et al.  Publication No. US 2012/0158200 A1 (Vandevelde hereinafter)  in view of Bennett et al. Publication No. US 2010/0130178 A1 (Bennett hereinafter) 
Regarding claim 1,

Vandevelde teaches a non-transitory computer readable medium having instructions stored thereon which when executed by a processing device, cause the processing device to:
Provide an agent to execute on one or more local computers that are part of a corporate network that is separated from the Internet by at least one firewall, the firewall operating independently of the agent, wherein the agent is to act as a local agent to provide a direct connection between the corporate network and a cloud-based management platform located outside of the corporate network, wherein the direct connection comprises  a secure and persistent  channel to facilitate  cloud based management  of the one or more local computers (¶ 0005 - Each SCP includes circuitry and program codes for performance monitoring. The communication between a first SCP and the central backend management system is performed using a secured communication channel based on HTTPS. The first SCP is configured to collect information generated by components of its associated CPV array. The components include at least tracker motion control circuitry, a global positioning system circuitry – Fig.2 shows SCP connected to backend management system through a firewall – ¶ 0042 - a secured communication channel using HTTPS may be used for transmitting information between the SCP 310 and the central backend management system 250 over the network 202. The SCP 310 may use HTTPS POST to send performance data to the system250. The SCP 310 may ping the central backend management system 250 periodically even when the SCP 310 has no data to report – ¶ 0109 - The process may include transmitting information from the solar site to the central backend management system. The process may start at block 1905 where the SCP such as the SCP 310 establishes a secured and persistent connection with the central backend management system. The connection may be established using HTTPS over the Internet – See Also0110 -0111 – Note: a corporate network is a group of computers, connected together r in a particular area, which are all owned by the same company or institutions).

gather status information from the one or more local computers;  initiate a secure network connection to the cloud-based management platform;  (¶ 0041; ¶0062; ¶0068  – The SCPs 310 are located on the CPV arrays 535. As illustrated in FIG. 3C, there may be one SCP 310 for each of the CPV arrays 535 - The SCP 310 may collect the information from the various components of the CPV arrays. For some embodiments, on-board, real time, high-resolution performance monitoring test points are built into at least some of the components in the solar site. This may allow the user to control some of these components remotely over the Internet from a client computing system equipped with a browser. This may also allow the user to view monitoring information including alert notification for these components. the SCPs may enable a user to obtain a complete picture of what is happening with each solar array at the site at different levels of granularity) ; 

report the status information to the cloud-based management platform via the secure network connection (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system).

provide a web portal for a human administrator to make a request, to the cloud-based management platform to make changes to the configuration of the one or more local computers [..] to be gathered from the one or more location computers and reported to the cloud based  management platform ( ¶ 0029; Fig.7B,8- A central backend management system 250 may be coupled to the network 200 and configured to enable users to control and manage solar sites from anywhere over the network 200 – ¶ 0075 Various user interface dashboards 760 are served to the client computing system 755 from the central backend management system 250. The user may also be able to access an array dashboard with daily, weekly, etc. view, an array dashboard on current to voltage curves (all strings or single string), an array tracking components dashboard, a string of CPV cells supplying DC voltage to an inverter dashboard, a visual browser including on-site camera dashboard, and many others. The dashboard for a portfolio, site, section, array, etc. may provide information about that component so that the user can select to control or monitor it for manufacturing information, configuration information, or performance information. -  ¶ 0078 - The central backend management system 250 is configured to have user authentication features, user search and browse features, command schema for control of components, monitoring of components, and alert notification on components. The GUI may include options to enable onsite set up and diagnostics, remote management and troubleshooting  - ¶ 0094 - The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode ). 


receive, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request the change[..], and make the changes to the one or more local computers responsive to the set of instructions from the cloud-based management platform (¶ 0094 -0095 - The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode when a  management system 250 may be configured to enable the user to have the option to define a cushion in a time unit ( e.g., minutes) after sunset and before sunrise that make up a night mode. The user may be able to define horizon parameters to control the array from starting to track too early or from stopping to track too late, based on the possibility that there is no direct sunlight due to horizon issues (e.g., neighboring mountain range  -  ¶ 0095 - The current to voltage ( or IV) curves sub tab may be used to request IV curve data from the SCP 310. It may take approximately 60 seconds for the data from the SCP 310 to get to the central backend management system 250. There may be a progress indicator to provide the user an indication of the progress while the user is waiting for the IV curve data to be received by the central backend management system -see Also ¶ 0097 - The user may be able to request that an array calibrate itself. The central backend management system 250 is configured for maximum performance and efficiency by allowing remote diagnostics and calibration upon the user request. When in the diagnostic mode, the user may be able to enter the roll and tilt position information for a CPV array, and then initiate a request for the CPV array to move based on that position information. The user may be able to issue a request to immediately tum on or tum off the strings of each individual CPV array.);

However, Vandevelde does not explicitly teach 
provide a web portal for a human administrator to make a  request, to the cloud-based management platform, to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform


Bennett teaches 
provide a web portal for a human administrator to make a  request, to the cloud-based management platform, to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform; receive, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request the changes, and  make the changes to the one or more local computers responsive to the set of instructions from the cloud-based management platform (¶ 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151 – ¶ 0052 -The tracking and control server communicates the status of the cellular phone 137 and/or any commands and/or requests for data. In this regard, various exchanges may occur between the mobile cellular 137 and the tracking and control server 121 based on the status of the cellular phone 137, user preferences and/or tracking and control server 121 features – ¶ 0065 - The owner and/or authorized user may change a status of the cellular phone 137 within the server 121 via the laptop 151. The status may indicate that the cellular phone 137 shall be a target of surveillance. For example, the cellular phone is operable to provide surveillance data and to activate various resources to capture the surveillance data. In this regard, the camera 323, microphone 321 and GPS receiver 301 within the cellular phone 137 are utilized to capture surveillance data – ¶ 0066 - the server 121 returns a status of target surveillance indicating which action the cellular phone 137 should take. In step 513, in accordance with the received status, the cellular phone is operable to coordinate and/or enable camera, microphone and/or GPS receiver data collection. In step 515, the collected image, sound and/or location data may be sent to the server 121. In step 517, the image, sound and/or location data may be processed by the server 121. In step 519, the owner and/or authorized user may receive the processed image, sound and/or location data at the laptop 151). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde  to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data (Bennett - ¶ 0040). 
Regarding claim 2,

Vandevelde further teaches

a third set of program instructions defining the cloud-based management platform to generate the set of instructions and send the set of instructions to the agent, and wherein the third set of program instructions are stored on the one or more computer readable storage media (¶ 0094 - The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode when a  management system 250 may be configured to enable the user to have the option to define a cushion in a time unit ( e.g., minutes) after sunset and before sunrise that make up a night mode. The user may be able to define horizon parameters to control the array from starting to track too early or from stopping to track too late, based on the possibility that there is no direct sunlight due to horizon issues (e.g., neighboring mountain range  ) -see Also ¶ 0097 - The user may be able to request that an array calibrate itself. The central backend management system 250 is configured for maximum performance and efficiency by allowing remote diagnostics and calibration upon the user request. When in the diagnostic mode, the user may be able to enter the roll and tilt position information for a CPV array, and then initiate a request for the CPV array to move based on that position information. The user may be able to issue a request to immediately tum on or tum off the strings of each individual CPV array);


Regarding claim 4,

Vandevelde further teaches
Wherein the web portal comprises a dashboard that allows the human administrator to view status information pertaining to the agent and the one or more local computers (Fig.7B-13 shows a dashboard that allows the user to view status information – ¶ 0089 - The lower right section 915 of the dashboard allows the user to select varying timeframes from one day to one year. In the current example, the diagran1 900 also includes a video box 925 that shows a small streaming video of the solar site along with the time information, DNI information, weather information, current day and year-to-date energy information, alarm status, GPS location information, and mode information -See ¶ 0090;¶ 0093). 

Regarding claim 8

Vandevelde teaches a method, comprising:

gather status information from the one or more local computers;  initiate a secure network connection between the one or more local computers and  the cloud-based management platform; wherein the secure network connection comprises a secure and persistent channel to facilitate cloud-based management of the one or more local computers;  (¶ 0005 - Each SCP includes circuitry and program codes for performance monitoring. The communication between a first SCP and the central backend management system is performed using a secured communication channel based on HTTPS. The first SCP is configured to collect information generated by components of its associated CPV array. The components include at least tracker motion control circuitry, a GPS circuitry –Fig.2 shows SCP connected to backend management system through a firewall – ¶ 0029 ;¶ 0042 - a secured communication channel using  HTTPS may be used for transmitting information between the SCP 310 and the central backend management system 250 over the network 202. The SCP 310 may use HTTPS POST to send performance data to the ISIS 250. The SCP 310 may ping the central backend management system 250 periodically even when the SCP 310 has no data to report – ¶ 0109 - The process may include transmitting information from the solar site to the central backend management system. The process may start at block 1905 where the SCP such as the SCP 310 establishes a secured and persistent connection with the central backend management system. The connection may be established using HTTPS over the Internet – See Also0110 -0111 – Note: a corporate network is a group of computers, connected together r in a particular area, which are all owned by the same company or institutions) - ¶ 0078 – The browser-based access through the central backend management system 250 may be configured to allow near real-time system status and operational control of the arrays at the solar site - ¶ 0041; ¶0062; ¶0068  – The SCPs 310 are located on the CPV arrays 535. As illustrated in FIG. 3C, there may be one SCP 310 for each of the CPV arrays 535 - The SCP 310 may collect the information from the various components of the CPV arrays. For some embodiments, on-board, real time, high-resolution performance monitoring test points are built into at least some of the components in the solar site. This may allow the user to control some of these components remotely over the Internet from a client computing system equipped with a browser. This may also allow the user to view monitoring information including alert notification for these components. the SCPs may enable a user to obtain a complete picture of what is happening with each solar array at the site at different levels of granularity) ; 

report the status information to the cloud-based management platform via the secure network connection (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system).

providing a web portal for a human administrator to make a request, to the cloud-based management platform to make changes to the configuration of the one or more local computers [..] to be gathered from the one or more location computers and reported to the cloud based  management platform ( ¶ 0029; Fig.7B,8- A central backend management system 250 may be coupled to the network 200 and configured to enable users to control and manage solar sites from anywhere over the network 200 – ¶ 0075 Various user interface dashboards 760 are served to the client computing system 755 from the central backend management system 250. The user may also be able to access an array dashboard with daily, weekly, etc. view, an array dashboard on current to voltage curves (all strings or single string), an array tracking components dashboard, a string of CPV cells supplying DC voltage to an inverter dashboard, a visual browser including on-site camera dashboard, and many others. The dashboard for a portfolio, site, section, array, etc. may provide information about that component so that the user can select to control or monitor it for manufacturing information, configuration information, or performance information. -  ¶ 0078 - The central backend management system 250 is configured to have user authentication features, user search and browse features, command schema for control of components, monitoring of components, and alert notification on components. The GUI may include options to enable onsite set up and diagnostics, remote management and troubleshooting  - ¶ 0094 - The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode ). 



receiving, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request  the changes to the configuration of the one or more local computers [..] and making the changes to the one or more local computers  (¶ 0094 -0095 - The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode when a  management system 250 may be configured to enable the user to have the option to define a cushion in a time unit ( e.g., minutes) after sunset and before sunrise that make up a night mode. The user may be able to define horizon parameters to control the array from starting to track too early or from stopping to track too late, based on the possibility that there is no direct sunlight due to horizon issues (e.g., neighboring mountain range  -  ¶ 0095 - The current to voltage ( or IV) curves sub tab may be used to request IV curve data from the SCP 310. It may take approximately 60 seconds for the data from the SCP 310 to get to the central backend management system 250. There may be a progress indicator to provide the user an indication of the progress while the user is waiting for the IV curve data to be received by the central backend management system -see Also ¶ 0097 - The user may be able to request that an array calibrate itself. The central backend management system 250 is configured for maximum performance and efficiency by allowing remote diagnostics and calibration upon the user request. When in the diagnostic mode, the user may be able to enter the roll and tilt position information for a CPV array, and then initiate a request for the CPV array to move based on that position information. The user may be able to issue a request to immediately tum on or tum off the strings of each individual CPV array.);

However, Vandevelde does not explicitly teach 

providing a web portal for a human administrator to make a  request, to the cloud-based management platform, to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform, receiving an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform

Bennett teaches 
providing a web portal for a human administrator to make a  request, to the cloud-based management platform, to make the changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform and receiving an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform  (¶ 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151 – ¶ 0052 -The tracking and control server communicates the status of the cellular phone 137 and/or any commands and/or requests for data. In this regard, various exchanges may occur between the mobile cellular 137 and the tracking and control server 121 based on the status of the cellular phone 137, user preferences and/or tracking and control server 121 features – ¶ 0065 - The owner and/or authorized user may change a status of the cellular phone 137 within the server 121 via the laptop 151. The status may indicate that the cellular phone 137 shall be a target of surveillance. For example, the cellular phone is operable to provide surveillance data and to activate various resources to capture the surveillance data. In this regard, the camera 323, microphone 321 and GPS receiver 301 within the cellular phone 137 are utilized to capture surveillance data – ¶ 0066 - the server 121 returns a status of target surveillance indicating which action the cellular phone 137 should take. In step 513, in accordance with the received status, the cellular phone is operable to coordinate and/or enable camera, microphone and/or GPS receiver data collection. In step 515, the collected image, sound and/or location data may be sent to the server 121. In step 517, the image, sound and/or location data may be processed by the server 121. In step 519, the owner and/or authorized user may receive the processed image, sound and/or location data at the laptop 151). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data ( Bennett - ¶ 0040). 
Regarding claim 11

Vandevelde further teaches
Wherein the web portal comprises a dashboard that allows the human administrator to view status information pertaining to the agent and the one or more local computers (Fig.7B-13 shows a dashboard that allows the user to view status information – ¶ 0089 - The lower right section 915 of the dashboard allows the user to select varying timeframes from one day to one year. In the current example, the diagran1 900 also includes a video box 925 that shows a small streaming video of the solar site along with the time information, DNI information, weather information, current day and year-to-date energy information, alarm status, GPS location information, and mode information -See ¶ 0090;¶ 0093). 
Regarding claim 15

Vandevelde teaches an apparatus, comprising: 
a hardware resource to: gather status information from the one or more local computers;  initiate a secure network connection between the one or more local computers and  the cloud-based management platform; wherein the secure network connection comprises a secure and persistent channel to facilitate cloud-based management of the one or more local computers;  (¶ 0005 - Each SCP includes circuitry and program codes for performance monitoring. The communication between a first SCP and the central backend management system is performed using a secured communication channel based on (HTTPS). The first SCP is configured to collect information generated by components of its associated CPV array. The components include at least tracker motion control circuitry, a (GPS) circuitry –Fig.2 shows SCP connected to backend management system through a firewall – ¶ 0029 ;¶ 0042 - a secured communication channel using HTTPS may be used for transmitting information between the SCP 310 and the central backend management system 250 over the network 202. The SCP 310 may use HTTPS POST to send performance data to the ISIS 250. The SCP 310 may ping the central backend management system 250 periodically  even when the SCP 310 has no data to report – ¶ 0109 - The process may include transmitting information from the solar site to the central backend management system. The process may start at block 1905 where the SCP such as the SCP 310 establishes a secured and persistent connection with the central backend management system. The connection may be established using (HTTPS) over the Internet – ¶ 0041; ¶0062; ¶0068  – The SCPs 310 are located on the CPV arrays 535. As illustrated in FIG. 3C, there may be one SCP 310 for each of the CPV arrays 535 - The SCP 310 may collect the information from the various components of the CPV arrays. For some embodiments, on-board, real time, high-resolution performance monitoring test points are built into at least some of the components in the solar site. This may allow the user to control some of these components remotely over the Internet from a client computing system equipped with a browser. This may also allow the user to view monitoring information including alert notification for these components. the SCPs may enable a user to obtain a complete picture of what is happening with each solar array at the site at different levels of granularity) ; 

report the status information to the cloud-based management platform via the secure network connection (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system).

providing a web portal for a human administrator to make a request, to the cloud-based management platform to make changes to the configuration of the one or more local computers [..] to be gathered from the one or more location computers and reported to the cloud based  management platform ( ¶ 0029; Fig.7B,8- A central backend management system 250 may be coupled to the network 200 and configured to enable users to control and manage solar sites from anywhere over the network 200 – ¶ 0075 Various user interface dashboards 760 are served to the client computing system 755 from the central backend management system 250. The user may also be able to access an array dashboard with daily, weekly, etc. view, an array dashboard on current to voltage curves (all strings or single string), an array tracking components dashboard, a string of CPV cells supplying DC voltage to an inverter dashboard, a visual browser including on-site camera dashboard, and many others. The dashboard for a portfolio, site, section, array, etc. may provide information about that component so that the user can select to control or monitor it for manufacturing information, configuration information, or performance information. -  ¶ 0078 - The central backend management system 250 is configured to have user authentication features, user search and browse features, command schema for control of components, monitoring of components, and alert notification on components. The GUI may include options to enable onsite set up and diagnostics, remote management and troubleshooting  - ¶ 0094 - The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode – See ¶ 0095 )


receiving, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request changes to the configuration of the one or more local computers [..]  and making the changes to the one or more local computer (¶ 0094 -0095 - The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode when a  management system 250 may be configured to enable the user to have the option to define a cushion in a time unit ( e.g., minutes) after sunset and before sunrise that make up a night mode. The user may be able to define horizon parameters to control the array from starting to track too early or from stopping to track too late, based on the possibility that there is no direct sunlight due to horizon issues (e.g., neighboring mountain range  -  ¶ 0095 - The current to voltage ( or IV) curves sub tab may be used to request IV curve data from the SCP 310. It may take approximately 60 seconds for the data from the SCP 310 to get to the central backend management system 250. There may be a progress indicator to provide the user an indication of the progress while the user is waiting for the IV curve data to be received by the central backend management system -see Also ¶ 0097 - The user may be able to request that an array calibrate itself. The central backend management system 250 is configured for maximum performance and efficiency by allowing remote diagnostics and calibration upon the user request. When in the diagnostic mode, the user may be able to enter the roll and tilt position information for a CPV array, and then initiate a request for the CPV array to move based on that position information. The user may be able to issue a request to immediately tum on or tum off the strings of each individual CPV array.);

However, Vandevelde does not explicitly teach 
providing a web portal for a human administrator to make a  request, to the cloud-based management platform, to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform, receiving an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform;


Bennett teaches 
providing a web portal for a human administrator to make a  request, to the cloud-based management platform, to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform, receiving an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform (¶ 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151 – ¶ 0052 -The tracking and control server communicates the status of the cellular phone 137 and/or any commands and/or requests for data. In this regard, various exchanges may occur between the mobile cellular 137 and the tracking and control server 121 based on the status of the cellular phone 137, user preferences and/or tracking and control server 121 features – ¶ 0065 - The owner and/or authorized user may change a status of the cellular phone 137 within the server 121 via the laptop 151. The status may indicate that the cellular phone 137 shall be a target of surveillance. For example, the cellular phone is operable to provide surveillance data and to activate various resources to capture the surveillance data. In this regard, the camera 323, microphone 321 and GPS receiver 301 within the cellular phone 137 are utilized to capture surveillance data – ¶ 0066 - the server 121 returns a status of target surveillance indicating which action the cellular phone 137 should take. In step 513, in accordance with the received status, the cellular phone is operable to coordinate and/or enable camera, microphone and/or GPS receiver data collection. In step 515, the collected image, sound and/or location data may be sent to the server 121. In step 517, the image, sound and/or location data may be processed by the server 121. In step 519, the owner and/or authorized user may receive the processed image, sound and/or location data at the laptop 151). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data ( Bennett - ¶ 0040). 
Regarding claim 18
Vandevelde further teaches
Wherein the web portal comprises a dashboard that allows the human administrator to view status information pertaining to the agent and the one or more local computers (Fig.7B-13 shows a dashboard that allows the user to view status information – ¶ 0089 - The lower right section 915 of the dashboard allows the user to select varying timeframes from one day to one year. In the current example, the diagran1 900 also includes a video box 925 that shows a small streaming video of the solar site along with the time information, DNI information, weather information, current day and year-to-date energy information, alarm status, GPS location information, and mode information -See ¶ 0090;¶ 0093). 


Claims 3,9,16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vandevelde in view of Bennett further in view of Little et al. Publication No. US 2010/0057680 A1 (Little hereinafter) 
 
Regarding claim 3,

Vandevelde further teaches where in the agent further to receive the set of instruction from the cloud based management platform using protocol over the secure network connection (¶ 0005;¶ 0029). However, Vandevelde does not explicitly teach that the protocol is XMPP protocol 

Little teaches and XMPP protocol (¶ 0033)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of little. The motivation for doing so is to allow the system to utilize the XMPP protocol in order to allow for federated connections between users of different servers. 
Regarding claim 9

Vandevelde further teaches receiving the set of instructions from the cloud-based management platform using [...] protocol over the secure network connection (¶ 0005;¶ 0029). However, Vandevelde does not explicitly teach that the protocol is XMPP protocol 

Little teaches and XMPP protocol (¶ 0033)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of little. The motivation for doing so is to allow the system to utilize the XMPP protocol in order to allow for federated connections between users of different servers. 
Regarding claim 16
Vandevelde further teaches the hardware resource further to receive the set of instructions from the cloud-based management platform using an [...] protocol over the secure network connection (¶ 0005;¶ 0029). However, Vandevelde does not explicitly teach that the protocol is XMPP protocol 

Little teaches and XMPP protocol (¶ 0033)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of little. The motivation for doing so is to allow the system to utilize the XMPP protocol in order to allow for federated connections between users of different servers. 

Claims 5,12,19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vandevelde in view of Bennett further in view of Peterson et al. Publication No. US 2012/0005542 A1 (Petersen hereinafter) 

Regarding claim 5

Vandevelde teaches the web portal (Fig.12). However, Vandevelde does not explicitly teach 

wherein the web portal comprises an interface to allow the human administrator to define alerts pertaining to status information relating to the agent and the one or more local computers.  

Petersen teaches 

a web portal allows the administrator to define alerts pertaining to status information relating to an extension agent and the one or more local servers (¶ 0158 – Dashboard alarm rule that allows the admin to define alerts pertaining to status information relating to agents and servers). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Petersen. The motivation for doing so is to allow the system to utilize the portal in order to simplify data sets to provide users with at a glance awareness of current network so that the user can make decision regarding the network. 
Regarding claim 12

Vandevelde teaches the web portal (Fig.12). However, Vandevelde does not explicitly teach 
wherein the web portal comprises an interface that allows the human administrator to define alerts pertaining to status information relating to the agent and the one or more local computers.  

Petersen teaches 

a web-based portal allows the administrator to define alerts pertaining to status information relating to an extension agent and the one or more local servers (¶ 0158 – Dashboard alarm rule that allows the admin to define alerts pertaining to status information relating to agents and servers). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Petersen. The motivation for doing so is to allow the system to utilize the portal in order to simplify data sets to provide users with at a glance awareness of current network so that the user can make decision regarding the network. 
Regarding claim 19

Vandevelde teaches the web portal (Fig.12). However, Vandevelde does not explicitly teach 
wherein the web portal comprises an interface that allows the human administrator to define alerts pertaining to status information relating to the agent and the one or more local computers.  
Petersen teaches 

a web-based portal allows the administrator to define alerts pertaining to status information relating to an extension agent and the one or more local servers (¶ 0158 – Dashboard alarm rule that allows the admin to define alerts pertaining to status information relating to agents and servers). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Petersen. The motivation for doing so is to allow the system to utilize the portal in order to simplify data sets to provide users with at a glance awareness of current network so that the user can make decision regarding the network. 
Claims 6,13,20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vandevelde in view of Bennett further in view of Peter et al.  Publication No. WO 2008/063360 A2 (Peter hereinafter) 

Regarding claim 6

Vandevelde teaches the web portal (Fig.7B-13). However, Vandevelde does not explicitly teach 
 an interface to allow the human administrator to remotely upgrade the agent

Peter teaches 
an interface to allow the human administrator to remotely upgrade the agent (Page 4 - All upgrades to the device can be performed from the remote data center. For example, when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures the devices – See page 11). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Peter. The motivation for doing so is to allow the user to upgrade the agent with newest version to support new hardware/software issues. 
Regarding claim 13


Vandevelde teaches the web portal (Fig.7B-13). However, Vandevelde does not explicitly teach 
 an interface to allow the human administrator to remotely upgrade the agent

Peter teaches 
an interface to allow the human administrator to remotely upgrade the agent (Page 4 - All upgrades to the device can be performed from the remote data center. For example, when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures the devices – See page 11). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Peter. The motivation for doing so is to allow the user to upgrade the agent with newest version to support new hardware/software issues. 
Regarding claim 20


Vandevelde teaches the web portal (Fig.7B-13). However, Vandevelde does not explicitly teach 
 an interface to allow the human administrator to remotely upgrade the agent

Peter teaches 
an interface to allow the human administrator to remotely upgrade the agent (Page 4 - All upgrades to the device can be performed from the remote data center. For example, when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures the devices – See page 11). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Peter. The motivation for doing so is to allow the user to upgrade the agent with newest version to support new hardware/software issues. 
Claims 7,14,21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Vandevelde in view of Bennett further in view of Mower et al. Publication No. US 2009/0187970 A1 (Mower hereinafter) 

Regarding claim 7


Vandevelde does not explicitly teach 

wherein the agent further to check in with a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent.  

However, Mower teaches 
wherein the agent further to check in with a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent (Abstract - The system may include a heart beating process for communication between a web-based server and appliances, in which the appliances periodically contact the management system on the server. the heart beating process allows the appliances to maintain a completely up-to-date configuration. Furthermore, heart beating allows for comprehensive monitoring of appliances and for software distribution – ¶ 0061 - Each networking device "phones home" on a periodic basis. Each such contact, initiated by the networking device is called a "heartbeat". When a device heartbeats to a heartbeat server on the Internet, it pushes all performance statistics and monitoring status to the management station as part of that heartbeat).  
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Mower. The motivation for doing so is to allow the appliances to maintain a completely up-to-date configuration (Abstract – Mower).
Regarding claim 14


Vandevelde does not explicitly teach 

querying a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent..  

However, Mower teaches 
querying a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent. (Abstract - The system may include a heart beating process for communication between a web-based server and appliances, in which the appliances periodically contact the management system on the server. the heart beating process allows the appliances to maintain a completely up-to-date configuration. Furthermore, heart beating allows for comprehensive monitoring of appliances and for software distribution – ¶ 0061 - Each networking device "phones home" on a periodic basis. Each such contact, initiated by the networking device is called a "heartbeat". When a device heartbeats to a heartbeat server on the Internet, it pushes all performance statistics and monitoring status to the management station as part of that heartbeat).  
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Mower. The motivation for doing so is to allow the appliances to maintain a completely up-to-date configuration (Abstract – Mower).
Regarding claim 21

Vandevelde does not explicitly teach 

wherein the hardware resource further to query a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent.

However, Mower teaches 
wherein the hardware resource further to query a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent (Abstract - The system may include a heart beating process for communication between a web-based server and appliances, in which the appliances periodically contact the management system on the server. the heart beating process allows the appliances to maintain a completely up-to-date configuration. Furthermore, heart beating allows for comprehensive monitoring of appliances and for software distribution – ¶ 0061 - Each networking device "phones home" on a periodic basis. Each such contact, initiated by the networking device is called a "heartbeat". When a device heartbeats to a heartbeat server on the Internet, it pushes all performance statistics and monitoring status to the management station as part of that heartbeat).  
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Mower. The motivation for doing so is to allow the appliances to maintain a completely up-to-date configuration (Abstract – Mower).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445